ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2020 was filed after the mailing date of the notice of allowance on 10/6/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.	This IDS of 12/18/2020 lists a communication dated October 29, 2020 issued by the European Patent Office in European Patent Application No. 17839682.6. This communication has been considered and does not change the allowability of this application because the prior art that it mentions, does not overcome the applicant’s new amendment. Specifically, forming holes in the heat radiating member in Kato (US 6,381,137), Gorak (US 2005/0157469) or Detoma (US 4,755,417) as required by the amendment would defeat the purpose of the heat radiating members in Kato, Gorak or Detoma.
Reasons for Allowance
Claims 1-5, 7, 8, 10, 12-18, 20, 22, 23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-5, 7, 8, 10, 12-16, 22, 23, the allowability resides in the overall structure and functionality of the device as recited in the independent claim 1, and at least in part, because claim 1 recites the limitations: 	“wherein the heat radiating member comprises at least one element hole in which at least one other electronic component is disposed”
The aforementioned limitations in combination with all remaining limitations of claim 1, are believed to render said claim 1 and all claims depending therefrom allowable over the prior art of record taken alone or in combination.
Regarding claims 17, 18, the allowability resides in the overall structure and functionality of the device as recited in the independent claim 17, and at least in part, because claim 10 recites the limitations: 	“wherein the heat radiating member comprises at least one element hole in which at least one other electronic component is disposed”
The aforementioned limitations in combination with all remaining limitations of claim 17, are believed to render said claim 17 and all claims depending therefrom allowable over the prior art of record taken alone or in combination.
Regarding claim 20, the allowability resides in the overall structure and functionality of the device as recited in the independent claim 20, and at least in part, because claim 20 recites the limitations: 
The aforementioned limitations in combination with all remaining limitations of claim 20, are believed to render said claim 20 and all claims depending therefrom allowable over the prior art of record taken alone or in combination.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGFU J FENG whose telephone number is (571) 272-2949.  The examiner can normally be reached on Monday - Friday, 900am - 600pm EST.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-bases collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent 
/Zhengfu J Feng/Examiner, Art Unit 2835January 15, 2021 


/ANATOLY VORTMAN/Primary Examiner, Art Unit 2835